This cause having been submitted to the Court upon the transcript of the record of the order or final decree dismissing *Page 11 
the bill of complaint, and briefs, and the same having been carefully considered and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the record; it is therefore upon consideration ordered that the petition for certiorari under Rule 34 be and the same is hereby denied.
BROWN, C. J., TERRELL, CHAPMAN and THOMAS, JJ., concur.